Citation Nr: 1753798	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis (a back condition).

2.  Entitlement to service connection for depression, to include as secondary to a service-connected skin condition.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on periods of active and inactive duty for training from May 1976 to May 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At various office visits, the Veteran reported that he retired from the postal service due to disability in 2011.  He also noted that he had applied for benefits from the Social Security Administration.  VA is obligated to obtain records from the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).

Additionally, the Veteran has no combat experience and does not relate his depression to an in-service event.  The record shows that the Veteran has a diagnosis of depression, which he attributes to his service-connected skin disability.  The Veteran was afforded a February 2014 VA mental health examination.  While the examiner provided a negative nexus opinion on whether the Veteran's psychiatric disorder is due to his service-connected skin disability, he did not opine on whether the Veteran's depression is aggravated by his service-connected skin disability.  38 C.F.R. § 3.310 (b) (2017); Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Therefore, a VA addendum opinion should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide settlement documents or judgments relating to his award of disability from the United States Postal Service.

2.  Obtain the Veteran's records from the Social Security Administration and associate them with the record.

3.  Return the examination report and claims file to the examiner who conducted the February 2014 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current depression is AGGRAVATED (any increase in disability) by the service-connected skin disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner. 
 
4.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




